Title: Elements of the Tactics of the Infantry, [1799]
From: Hamilton, Alexander
To: 


[1799]
The Elements of the Tactics of the Infantry consists of three branches.
The 1 comprehending the position of a soldier without arms and the motions of his head and body.
The second comprehending the position of the soldier with arms and the manual exercise.
The Third comprehending the principles of marching, of alignments, of conversions, and of changes of Direction.

As to the first branch.
The primary position shall be—1 The head erect with the Chin a little inward the eyes looking upon the ground directly before the person at the distance of about fifteen paces—2 The body square to the front, upright but with the breast somewhat inclining forward—the belly gently drawn in the shoulders back and falling equally—3 The heels in a line two inches apart the knees straight without stiffness, the toes equally turned out at an angle of about sixty degrees 4 The arms hanging with ease down the sides with the thumb of each hand in a line with the seam of the breeches and touching the thigh and the palm towards it, the hand otherwise in a natural position—Constraint to be avoided.

At these several commands these several motions shall be performed—
(Turning of the Head)
C-1 Head-Right
At the word right the soldier turns his head to the right, briskly but without violence, bringing his left eye in a line with the buttons of his wais[t]coat, & with his right eye looking along the breasts of the men upon his right.
C-II Head-Left
At the word left the soldier turns his head, in like manner, to the left, bringing his right eye in a line with the buttons of his waistcoat and with his left eye looking along the breasts of the men upon his left.
C-III Head-front
At the word front, the soldier resumes his primitive position.
(FACINGS)
C-IV Right-Face
The soldier turns briskly on both heels to the right, describing a quarter of a circle, and then brings back his right heel to its former relative position.
C-V Left-Face
The soldier turns briskly on both heels to the left, describing a quarter of a circle, and then brings up his right heel to its former relative position.
C-VI Right about-face
The Soldier places the hollow of his right foot opposite his left heel and turning briskly on both heels describes a half circle and then brings the right heel smartly back to the former relative position.
Each of these motions begins when the word face is pronounced.
As to the Second Branch
The primary position of the soldier under arms shall be as prescribed in the first Section except as to his left arm with which he is to carry his firelock before the hollow of his left shoulder in such manner that this shoulder may neither be raised advanced nor kept back more than the other and that the barrel of the piece may be perpendicular and turned to the front. Accordingly—The hand of this arm must grasp firmly the butt of the firelock the thumb above in front and the fingers under the butt—(the elbow must be turned a little inward and the wrist a little outward)—The arm must be so extended as to unite ease with the firm support of the piece. The inner flat of the butt pressed gently against the thighs; yet so that the motion of the thigh in marching may neither raise the piece nor occasion it to be unsteady.
Manuel Exercise
The manual exercise is to be performed according to the several commands and in the manner following
1 Support Arm
1   The soldier with his right hand seizes the piece at the slender point just above the butt & below the lock. 2 he places his left arm upon his right—the thumb at its ease & the fingers close and extended towards the bend of the elbow of the right arm.
2 Handle Arm
1   He returns his left hand to the butt and his right down his right side resuming his primary position.
III Order Arm
1   The left hand sinking the piece to the extent of the arm, the right seizes it at the height of the left shoulder. 2 The left quitting its hold, the right brings it round to the right side and lets it slip through that hand till the butt rests on the ground the exterior rim of it in a line with the point of the right foot then draws in the piece against the hollow of the right shoulder with the barrel behind and the Elbow of the right arm inward.
4 Shoulder-Firelock
1   The soldier taking a gripe of his firelock with his right hand at the swell of the Stock throws it up with one motion to its position against the left shoulder and with his left seizes it at the butt 2 he brings down his right hand to his right side and resumes his primary position.
7 Secure-Firelock
1   The soldier bringing up his right hand seizes the piece just below the lock. 2   Quitting the butt with his left hand, he with that hand seizes the piece at the swell of the Stock and brings the arm in contact with the lock; with his right hand keeping the piece firm and erect. 3   Quitting the piece with his right hand, he returns that hand down the right side at the same time with his left he brings the muzzle towards the ground his hand nearly in a line with his waistband; his arm covering the lock.
8 Shoulder-Firelock
1   The soldier with his left hand brings the piece up to the shoulder at the same time seizing it with the right hand under the lock as before. 2   he returns the left hand to the butt and the right down the right side.
5 Present-arm
1   The Soldier turning the piece with the left hand so as to bring the lock to the front, seizes it with the right hand at the slender part just below the lock. 2   with a quick motion he brings up the piece opposite his face turning the stock to the front and seizes it with the left hand just above the lock so that the little finger may rest upon the feather spring and the thumb lie on the Stock, the fingers in contact with each other and the left hand at an equal height with the eyes. 3   he steps back with his right foot four inches from the left heel and at the same time brings the piece as far down towards the right knee as the right hand will permit without constraint continuing with that hand to hold the piece with a firm gripe and pressing in the piece with the left hand ’till the barrel is perpendicular.
6 Shoulder Arm
1   The soldier replacing the right foot brings back the piece with his right hand to his left shoulder and immediately seizes the butt with his left hand. 2   he returns his right hand down his right side.
9 Advance-Arm
1   The same as the two first parts of Present 2   The soldier with his right hand brings the piece down to his right side as low as it can be done without constraint slips up the left hand at the same time to the swell of the stock and shifting the position of the right hand takes the guard between the thumb & forefinger and brings the three last fingers immediately under the hammer of the lock with the barrel to the rear. 3 Quitting the piece with his left hand he brings it down the left side to its primary position without arms.

10 Shoulder Arm
1   The soldier with his left hand seizes the piece at the swell & shifting the position of the right hand to that which it had immediately before it was shifted in the last case he with that hand brings his piece to the left shoulder withdrawing at the same [time] his left hand and with it seizing the butt—2   he returns the right hand down the right side.
17 Reverse-arm
1   The soldier sinks his left hand to the extent of his arm—with his right he seizes the piece backhanded at the swell the thumb in front and the four fingers behind—2   Jerking inward the butt with the left hand in the act of letting go its hold, he with his right hand inverts the piece so that the butt is above, the muzzle below and with his left he seizes it just below the lock his fore finger near the feather spring, holding the barrel perpendicular & the stock to the front. 3 With his right hand he throws the piece under his left arm the butt obliquely upwards and at the same time letting go his right hand throws it round behind his back and takes hold of the pi[e]ce with the back of his hand inwards.
18 Rest upon Arm
1   Letting go the right hand and Dropping the muzzle the soldier with his left brings the piece round to the center of his body—turning it so as to bring the lock outward 2   placing his right hand upon the butt end he with that hand sinks the muzzle to the ground and then placing his left hand upon the right leans with his left cheek upon that hand.
From the Reverse12 Shoulder firelock
1   The soldier with his right hand seizes the piece about the swell and brings it to the left shoulder with the muzzle above—the left arm at the same [time] changing its position and seizing the piece at the butt 2   The soldier returns the right arm down the right side.
11 Fix bayonet
1   The same as the two first parts of the Secure-firelock 2   The soldier quitting the piece with his right hand sinks it with his left down the left side nearly to the ground the butt being on the left side of the left foot the lock outwards—at the same time he seizes the bayonet with his right hand draws and fixes it upon the piece; immediately slipping that hand down the Stock and pressing in the piece to the hollow of the shoulder the barrel to the front.
12 Shoulder-Arm
1   The soldier quitting the peice with his right hand brings it up to the shoulder with his left and seizes it with the right at the slender part under the lock 2   He brings the left hand down to the butt and returns the right hand down the right side.
19 Shoulder Firelock
1   The soldier with his left hand seizes the piece about four inches below the feather spring and raises it so as to bring the hammer about the height of the Chin. 2   With his right hand he seizes it backhanded just below the butt inverts the piece by a lateral motion towards the left but obliquely to the front brings it to the shoulder receiving the butt in the left hand 3   he returns the right hand down the right side.
13 Unfix bayonet
1   The same as the two first parts of the secure firelock. 2   Quitting the piece with his right hand sinks it with the left down the left side as before and at the same time with his right seizes the bayonet at its handle unfixed and returns it into the scabbard 3 he then seizes the piece with his right hand and presses it to the hollow of the shoulder.
14 Shoulder Arm
1   The same as in the last case.
15 Charge BayonetAs front rank
1   The same as in the first part of the secure 2   The soldier brings round the butt of the piece under his right arm at the same time letting it fall on the palm of his left hand which recovers it at the swell of the Stock, the barrel pointing to the front and the butt pressed against the side just above the hip. In bringing down the piece the soldier turns upon both heels so that the left foot may be directly to the front and the right foot at a right angle to the left.
As Center rank
The same as in the last case except that The barrel points obliquely upwards so as to be clear of the head of the man in front.

From the Reverse20 Shoulder firelock
1   The soldier letting go his right hand, with the left brings the piece towards the center of his body turning the lock to the front. 2   With his right hand he seizes it backhanded at the slender part below the butt and letting go the left inverts it as in the last case—brings it round to the shoulder—& seizes it with the left hand at the butt 3   returns the right hand down the right side.
16 Shoulder Arm
1   The soldier with his left hand raising the muzzle of the piece with his right brings it to his shoulder turning upon both heels to the front seizing it with his left hand at the butt 2   he brings his right down his right side.
21 Prepare to prime
1   The soldier throws up his piece with a smart spring of the left hand directly before the left breast turning the barrel inward, catching it with the right hand below the lock then brings up the left hand with a rapid motion so as to seize the piece with that hand just above the lock the little finger touching the feather Spring the left hand at an equal height with the eyes the hammer close to the left breast but not in contact and the barrel perpendicular. 2   he brings the piece with both hands over to the right side the lock near the right breast the muzzle directly to the front at the height of the eyes and holding the piece firmly in his left hand the palm below he places the thumb of the right hand against the face of the steel the fingers clenched and the elbow somewhat turned out so that the wrist may be clear of the lock.
22 Prime firelock
1.   The soldier opens the pan by pressing back the steel with his thumb 2   Bringing his right hand to his pouch he seizes a cartrige lifts it to his mouth bites off the top covers the pow[d]er with his thumb and brings the cartrige down to the pan the elbow down—3   Turning up his right hand he shakes the powder into the pan covers the cartrige again and places the three last fingers of his right hand behind the steel with the elbow up. 4   he shuts the pan by pressing back the steel with his fingers and at the same time brings the elbow to the butt of the firelock.

23 Load Firelock
1   The soldier turns upon both heels to the front throws the piece keeping hold with his left hand towards the left side the lock being to the front and the muzzle at the height of the Chin and he brings up the cartrige to the piece immediately below the muzzle. 2   Turning up his hand he puts the Cartrige into the piece & shaking the powder into the barrel seizes the butt of the rammer with the thumb and four finger of his right hand the other fingers clenched and the elbow down 3   Drawing the rammer half out he seizes it backhanded at the middle & drawing the rammer out inverts it and enters it into the muzzle of the piece. 4   He rams the Cartrige down the barrel and afterwards drawing it briskly half way out seizes it as before at the middle, draws it quite out inverts it and enters it as far as the lower pipe raising his right hand as it descends to the butt end of the rammer and pressing it down. 5. He throws up the piece with his left hand so as to bring the lock opposite the right breast the barrel inward, and in doing this lets go his left hand and with the same hand catches the piece again just above the feather spring at the same time seizing it with his right hand at the slender part just below the lock.
24 Make readyAs front rank
1   The soldier sinks down upon the right knee keeping the left foot fast and letting the butt of the firelock fall to the ground about four inches to the right of the left foot slipping it as it descends through the left hand which taking a firm hold about the middle of the part, between the lock and the swell of the Stock, keeps the piece upright and steady. While the butt is descending to the ground, the thumb of the right hand placed upon the hammer of the lock draws it back to a full cock. As the body sinks the right knee is thrown so far back as that the left leg may be perpendicular—the right foot being a little turned out the head and body erect.
As center rank
The soldier raises the right elbow a little placing at the same time the thumb upon the hammer and with that thumb draws it back to a full Cock.

As rear rank
The soldier steps about 8 Inches to the right placing his instep behind the left heel of the man on his right & keeping the body erect and square to the front: at the same time he brings the piece to a full Cock as in the last case.
25 Take aimAs front rank
The soldier drops the muzzle and at the same time brings up the butt of the piece against his right shoulder slipping forward and the left hand to the swell of the stock and placing the forefinger of the right before the trigger and with the right eye looks along the barrel from the breech pin to the muzzle keeping the piece at a horizontal level.
As center & rear ranks
The same is done as in the last case except that the muzzle of the piece is declined below a horizontal level about   inches.
26 Fire
The soldier pulls the trigger and immediately after comes to the primary position as by the order “Prepare to prime” and seizes the lock with the forefinger and thumb of the right hand the back of the hand upward. The front rank rises and the rear rank draws back the right foot.
27 Take care to fire obliquely.
This is a cautious preliminary to the oblique firings. These are performed by the same words of command & in the same manner as the direct firings except that the word Right or Left is prefixed to the command Fire upon which the soldier of each rank directs his piece obliquely to the right or left as the command may require—when to the right the soldier of the front rank inclining his left knee towards the right, the soldier of the second rank standing firm and the soldier of the rear rank advancing his left foot about six inches towards the right foot of the man in his front and also projecting his body a little by bending forward his left knee. The latter in returning to the primary position draws back and replaces his left foot.

28 Half lock Firelock
The soldier bends back the hammer to a half Cock and brings down the Elbow to the butt of the firelock.
29 Shoulder Firelock
1   Shifting his right hand, he with that hand seizes the piece at the slender part just below the lock and raising it with both hands to a perpendicular, he throws it round with the right hand to the left shoulder and seizes the butt with his left hand. 2   He returns his right hand down his right side and resumes his primary position under arms.
30 Take care to pile Arms
This is merely an explanatory caution.
1 Left Face
The soldier faces to the left as before directed.
2 Pile
The soldier letting go the butt with his left hand seizes his piece at the slender part just below the lock—then with his right he seizes it near the muzzle sinks it to the ground and interlocks his piece with the piece or pieces on his flanks.
As to the Third branch1 Marchings
The direct and oblique step[s] have been defined in the second Section. These are applied to the movements hereafter described pursuant to the commands by which they are respectively preceded; observing that marchings uniformly begin by the left foot; except those with the side Step.
I Forward March
At the word march, The soldier steps out with his left foot the distance of a pace passing it near the ground, the knee straight but without stiffness, the toe gently turned out and pointing a little downward and brings the foot flat to the ground exactly upon the spot which is immediately under it when it begins its descent—(the heel and ball touching at the same time). He then advances in like manner his right foot to the distance of a pace from the other and then continues to move on—the body inclining forward, its weight bearing on the foot which successively comes to the ground—the legs never overlapping—the shoulders always square to the front and the head erect and turned neither to the right nor left. The motion is to be from the hips the body being kept steady & Each movement is to be prompt and firm but easy & graceful avoiding violence & noise. The line of the step ought to be direct and perpendicular to the position of the body.
II Quick March
The soldier performs the quick step of 100 in a minute.
III Fast March
The soldier performs the quickest step—120 in a minute. But there are cases in which these steps are appropriate to particular movements and are to be performed by the word March simply and will be elsewhere explained. They may commence from the standing position or from the march and in the last case with either foot indiscriminately. But whenever the soldier being in march a change is to be made in the kind or degree of the step care must be taken to give the command just as one or the other foot comes to the ground.
IV Common Step
The soldier resumes this step.
V Obliquely to the right—March.
1   The soldier steps out with his left foot obliquely to the right to the distance of Twenty two Inches 2   he advances his right foot in like manner to the distance of Eighteen Inches; the diagonal of the two movements making with the [per]pendicular of the primary position an angle of about   degrees. Thus he continues repeating these steps in succession till ordered to halt or change his direction.
VI Obliquely to the left March
1   The soldier steps out with his left foot obliquely to the left Eighteen Inches 2   he advances his right foot in like manner Twenty two Inches. In other particulars this movement corresponds with the former.
VII Forward March
The foot which at the word march is about to be raised whether right or left relinquishing the oblique takes the perpendicular direction. The other does the same and the direct step is resumed.
If the soldier be in march when the command for the oblique step is given, he begins it with that foot which is about to be raised when the word is pronounced.

The measures which have been prescribed for the oblique steps are intended only as a general standard. In practice they must be deviated from according to circumstances which may render it necessary to gain ground more or less rapidly to the right or left. When therefore the Soldier shall have learned to perform the oblique march well according to the standard measures he must be taught to practice it with variations—so as to exemplify what is proper in different situations.
It is a general rule that there is to be no acceleration of the oblique step.
VIII Mark Time
The soldier being in march when the command is given, he continues to step out alternately, but without gaining ground, bringing back each time his heel to a line with the other and observing the due cadence of the common step.
IX Forward March
He advances as before directed.
